Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 136-150 as filed on 2/25/2020 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 136-150 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 136-150 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 136, which is a representative claim for all claims 136-150, recites: A method of remotely providing a health service to a person for a health condition, comprising: 
receiving at a device, in real time, values of a health metric detected by a health device locally coupled to the person and remotely coupled to the device; 
applying automated machine learning in real-time to the values and to historical information specific to the person, including information corresponding to the health condition, to determine an intervention as part of providing the health service, the intervention including performance of a determined action; and 
sending a communication from the device to the health device directing performance of the determined action.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to determine an intervention. 

Step 2A of the Alice/Mayo Test - Prong Two
A method of remotely providing a health service to a person for a health condition, comprising: 
receiving at a device, in real time, values of a health metric detected by a health device locally coupled to the person and remotely coupled to the device; 
applying automated machine learning in real-time to the values and to historical information specific to the person, including information corresponding to the health condition, to determine an intervention as part of providing the health service, the intervention including performance of a determined action; and 
sending a communication from the device to the health device directing performance of the determined action.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. Claim 136 is not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “automated machine learning” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f). 
see, U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0221; 
and see, U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0028)

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations. The additional elements are re-evaluated below under the significantly more analysis of step 2B:
The “automated machine learning” amounts to elements that have been recognized as well-understood, routine, and conventional in particular fields, as demonstrated by: 
U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0221; 
U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0028.
The “processors” and “memory” in claim 141 amounts to elements that have been recognized as well-understood, routine, and conventional in particular fields, as demonstrated by: 
The present specification at page 70, lines 1-9
Independent claims 141 and 146 include nearly identical limitations and are similarly rejected. Dependent claims 137-140, 142-145, and 147-150 are rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. For example, claims 137-140, 142-
Dependent claims 137-140, 142-145, and 147-150 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than the equivalent of “apply it” (e.g. the “time” feature of claims 137-138, 142-143, and 147-148); gathering, analyzing, and outputting information using conventional techniques (e.g. the “determining” feature of claims 137-138, 142-143, and 147-148; the “comparing/removing” feature of claims 140, 145, and 150). 
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 136-150 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 136-137, 141-142, and 146-147, as can best be understood, are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication No. 2020/0359913 to Ghodrati (“Ghodrati”) in view of U.S. Patent Publication No. 2018/0132735 to Weebadde (“Weebadde”)

Regarding claim 136, Ghodrati discloses: 
A method of remotely providing a health service to a person for a health condition, comprising: (0002: a method of remote health monitoring)
receiving at a device (0063: health data is received at a server), in real time (0063: in real-time), values of a health metric detected by a health device locally coupled to the person (0040: health data includes wearable sensor data) and remotely coupled to the device; (Fig. 1B: the wearable sensor 101/111/121/131 is remotely coupled to the server 120) 
including information corresponding to the health condition (0043: data from the sensors is transferred to interface 104, see 0039, and the data includes information useful to assessing a physiological condition), to determine an intervention as part of providing the health service (0081: determining an intervention based on comparing the health data to target data), the intervention including performance of a determined action; and (0081: interventions include performing actions such as regular use of a health monitor and regular blood pressure measurements)
sending a communication from the device to the health device directing performance of the determined action. (0081: interventions include sending messages to perform the coaching actions)

Weebadde teaches that it is old and well known in the art of healthcare to include applying automated machine learning in real-time to the values (Weebadde, 0077: applying machine learning to user vitals to obtain real time notifications) and to historical information specific to the person (Weebadde, 0012: the vitals data includes real-time and historical data, see 0077). 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Ghodrati to include applying automated machine learning in real-time to the values and to historical information specific to the person, as taught by Weebadde, because both Ghodrati and Weebadde deal with identifying medical interventions, and Weebadde teaches that using machine learning facilitates real-time results and improved predictions. (Weebadde, 0012).

Regarding claim 137, the combination discloses each of the limitations of claim 136 as discussed above, and further discloses: 
determining a time at which to perform the determined action, wherein the communication indicates the time at which to perform the determined action. (Ghodrati, 0059: the messages include determined timing requirements, such as a 5 minute rest)

Regarding claim 141, Ghodrati discloses: 
A system for remotely providing a health service to a person for a health condition, comprising: (0002: a system of remote health monitoring)
one or more processors; and (0011: processor)
a memory having code stored thereon that, when executed, (0048: computer readable instructions that are stored in the memory) receives at a device (0063: health data is received at a server), in real time (0063: in real-time), values of a health metric detected by a health device locally coupled to the person (0040: health data includes wearable sensor data) and remotely coupled to the device, (Fig. 1B: the wearable sensor 101/111/121/131 is remotely coupled to the server 120), 
including information corresponding to the health condition (0043: data from the sensors is transferred to interface 104, see 0039, and the data includes information useful to assessing a physiological condition), to determine an intervention as part of providing the health service (0081: determining an intervention based on comparing the health data to target data), the intervention including performance of a determined action, and (0081: interventions include performing actions such as regular use of a health monitor and regular blood pressure measurements) sends a communication from the device to the health device directing performance of the determined action. (0081: interventions include sending messages to perform the coaching actions)
Weebadde teaches that it is old and well known in the art of healthcare to include applies automated machine learning in real-time to the values (Weebadde, 0077: applying machine learning to user vitals to obtain real time notifications) and to historical information specific to the person (Weebadde, 0012: the vitals data includes real-time and historical data, see 0077). 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Ghodrati to include applying automated machine learning in real-time to the values and to historical information specific to the person, as taught by Weebadde, because both Ghodrati and Weebadde deal with identifying medical interventions, and Weebadde teaches that using machine learning facilitates real-time results and improved predictions. (Weebadde, 0012).

Regarding claim 142, the combination discloses each of the limitations of claim 141 as discussed above, and further discloses: 
wherein the communication indicates a time at which to perform the determined action. (Ghodrati, 0059: the messages include determined timing requirements, such as a 5 minute rest)

Regarding claim 146, Ghodrati discloses: 
Non-transitory computer-readable media having software stored thereon for remotely providing a health service to a person for a health condition, the software comprising: (0002: a system of remote health monitoring)
executable code that (0048: computer readable instructions that are stored in the memory) receives at a device (0063: health data is received at a server), in real time (0063: in real-time), values of a health metric detected by a health device locally coupled to the person (0040: health data includes wearable sensor data) and remotely coupled to the device, (Fig. 1B: the wearable sensor 101/111/121/131 is remotely coupled to the server 120), 
including information corresponding to the health condition (0043: data from the sensors is transferred to interface 104, see 0039, and the data includes information useful to assessing a physiological condition), to determine an intervention as part of providing the health service (0081: determining an intervention based on comparing the health data to target data), the intervention including performance of a determined action, and (0081: interventions include performing actions such as regular use of a health monitor and regular blood pressure measurements) sends a communication from the device to the health device directing performance of the determined action. (0081: interventions include sending messages to perform the coaching actions)
 that it is old and well known in the art of healthcare to include applies automated machine learning in real-time to the values (Weebadde, 0077: applying machine learning to user vitals to obtain real time notifications) and to historical information specific to the person (Weebadde, 0012: the vitals data includes real-time and historical data, see 0077). 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Ghodrati to include applying automated machine learning in real-time to the values and to historical information specific to the person, as taught by Weebadde, because both Ghodrati and Weebadde deal with identifying medical interventions, and Weebadde teaches that using machine learning facilitates real-time results and improved predictions. (Weebadde, 0012).

Regarding claim 147, the combination discloses each of the limitations of claim 146 as discussed above, and further discloses: 
executable code that determines a time at which to perform the determined action, wherein the communication indicates the time at which to perform the determined action. (Ghodrati, 0059: the messages include determined timing requirements, such as a 5 minute rest)

Claims 138, 143, and 148, as can best be understood, are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication No. 2020/0359913 to Ghodrati (“Ghodrati”) in view of U.S. Patent Publication No. 2018/0132735 to Weebadde (“Weebadde”) in further view of U.S. Patent Publication No. 7,836,081 to Cooper (“Cooper”)


claim 138, the combination discloses each of the limitations of claim 136 as discussed above, and further discloses: 
determining whether an expiration time for the determined action has been reached; and (Ghodrati, 0076: determining if the actual time of an action, such as sleep, meets the target time, for example, if the actual sleep time of 6 hours reaches the target time of eight hours, construed as an expiration time)
Cooper teaches that it is old and well known in the art of healthcare to include preventing or halting the determined action based on determining that the expiration time has been reached. (Cooper, col. 9, lines 21-42: when an expiration time is reached, the system proceeds to a next level, meaning the previous level, or action, is halted). 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include preventing or halting the determined action based on determining that the expiration time has been reached, as taught by Cooper, because Cooper deals with completing medical tasks and actions, and Cooper teaches that escalating tasks according to a time limit facilitates effective use of personnel. (Cooper, col 2, lines 7-15).

Regarding claim 143, the combination discloses each of the limitations of claim 142 as discussed above, and further discloses: 
wherein the code determines whether an expiration time for the determined action has been reached (Ghodrati, 0076: determining if the actual time of an action, such as sleep, meets the target time, for example, if the actual sleep time of 6 hours reaches the target time of eight hours, construed as an expiration time)
Cooper teaches that it is old and well known in the art of healthcare to include prevents or halts the determined action based on determining that the expiration time has been reached. (Cooper, col. 9, lines 21-42: when an expiration time is reached, the system proceeds to a next level, meaning the previous level, or action, is halted). 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include preventing or halting the determined action based on determining that the expiration time has been reached, as taught by Cooper, because Cooper deals with completing medical tasks and actions, and Cooper teaches that escalating tasks according to a time limit facilitates effective use of personnel. (Cooper, col 2, lines 7-15).

Regarding claim 148, the combination discloses each of the limitations of claim 147 as discussed above, and further discloses: 
executable code that determines whether an expiration time for the determined action has been reached; and (Ghodrati, 0076: determining if the actual time of an action, such as sleep, meets the target time, for example, if the actual sleep time of 6 hours reaches the target time of eight hours, construed as an expiration time)
Cooper teaches that it is old and well known in the art of healthcare to include executable code that prevents or halts the determined action based on the determination that the expiration time has been reached. (Cooper, col. 9, lines 21-42: when an expiration time is reached, the system proceeds to a next level, meaning the previous level, or action, is halted). 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include preventing or halting the determined action based on determining that the expiration time has been reached, as taught by Cooper, because Cooper deals with completing medical tasks and actions, and Cooper teaches that escalating tasks according to a time limit facilitates effective use of personnel. (Cooper, col 2, lines 7-15).

Claims 139, 144, and 149, as can best be understood, are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication No. 2020/0359913 to Ghodrati (“Ghodrati”) in view of U.S. Patent Publication No. 2018/0132735 to Weebadde (“Weebadde”) in further view of U.S. Patent Publication No. 2013/0197931 to Vikas (“Vikas”)

Regarding claim 139, the combination discloses each of the limitations of claim 136 as discussed above, and further discloses: 
generating a preliminary list of actions based on the values and on the historical information; (Ghodrati, 0081: a list of actions, such as 1) regular use of the health monitor, 2) regular blood pressure measurements, 3) healthy lifestyle regarding sleep duration and activity, 4) medication adherence, 5) adherence with their AHA recommended heart-healthy diet, and 6) reducing smoking, caffeine and alcohol consumption)
Vikas teaches that it is old and well known in the art of healthcare to include comparing the preliminary list to a list of safe actions; and (Vikas, 0049: comparing a medication to a list of medications that have been prescribed at an abnormal rate, construed as unsafe)
removing from the preliminary list any action that is not on the list of safe actions to produce a safe list of actions that includes the determined action. (Vikas, 0049: removing the medication from a list of available medication for that caregiver).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include comparing the preliminary list to a list of safe actions; and removing from the preliminary list any action that is not on the list of safe actions to produce a safe list of actions that includes the determined action, as taught by Vikas, because Vikas deals with determining optimal treatments, and Vikas teaches that comparing potential treatments to determine a best treatment improves patient outcomes. (Vikas, page 13, lines 11-29).

Regarding claim 144, the combination discloses each of the limitations of claim 141 as discussed above, and further discloses: 
wherein the code generates a preliminary list of actions based on the values and the historical information, (Ghodrati, 0081: a list of actions, such as 1) regular use of the health monitor, 2) regular blood pressure measurements, 3) healthy lifestyle regarding sleep duration and activity, 4) medication adherence, 5) adherence with their AHA recommended heart-healthy diet, and 6) reducing smoking, caffeine and alcohol consumption)
Vikas teaches that it is old and well known in the art of healthcare to include compares the preliminary list to a list of safe actions, and (Vikas, 0049: comparing a medication to a list of medications that have been prescribed at an abnormal rate, construed as unsafe) removes from the preliminary list any action that is not on the list of safe actions to produce a safe list of actions that includes the determined action. (Vikas, 0049: removing the medication from a list of available medication for that caregiver)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include comparing the preliminary list to a list of safe actions; and removing from the preliminary list any action that is not on the list of safe actions to produce a safe list of actions that includes the determined action, as taught by Vikas, because Vikas deals with determining optimal treatments, and Vikas teaches that comparing potential treatments to determine a best treatment improves patient outcomes. (Vikas, page 13, lines 11-29).

Regarding claim 149, the combination discloses each of the limitations of claim 146 as discussed above, and further discloses: 
executable code that generates a preliminary list of actions based on the values and on the historical information; (Ghodrati, 0081: a list of actions, such as 1) regular use of the health monitor, 2) regular blood pressure measurements, 3) healthy lifestyle regarding sleep duration and activity, 4) medication adherence, 5) adherence with their AHA recommended heart-healthy diet, and 6) reducing smoking, caffeine and alcohol consumption)
Vikas teaches that it is old and well known in the art of healthcare to include executable code that compares the preliminary list to a list of safe actions; and (Vikas, 0049: comparing a medication to a list of medications that have been prescribed at an abnormal rate, construed as unsafe)
executable code that removes from the preliminary list any action that is not on the list of safe actions to produce a safe list of actions that includes the determined action. (Vikas, 0049: removing the medication from a list of available medication for that caregiver)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include comparing the preliminary list to a list of safe actions; and removing from the preliminary list any action that is not on the list of safe actions to produce a safe list of actions that includes the determined action, as taught by Vikas, because Vikas deals with determining optimal treatments, and Vikas teaches that comparing potential treatments to determine a best treatment improves patient outcomes. (Vikas, page 13, lines 11-29).

Claims 140, 145, and 150, as can best be understood, are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication No. 2020/0359913 to Ghodrati (“Ghodrati”) in view of U.S. Patent Publication No. 2018/0132735 to Weebadde (“Weebadde”) in further view of WO Patent Publication No. 2012009638A2 to Ramarajan (“Ramarajan”)

Regarding claim 140, the combination discloses each of the limitations of claim 136 as discussed above, and further discloses: 
generating a preliminary list of actions based on the values and on the historical information; (Ghodrati, 0081: a list of actions, such as 1) regular use of the health monitor, 2) regular blood pressure measurements, 3) healthy lifestyle regarding sleep duration and activity, 4) medication adherence, 5) adherence with their AHA recommended heart-healthy diet, and 6) reducing smoking, caffeine and alcohol consumption)
Ramarajan teaches that it is old and well known in the art of healthcare to include determining a best action from the preliminary list; and (Ramarajan, page 13, lines 11-29: comparing potential treatments to determine a best treatment option)
sending a communication from the device to the health device directing performance of the best action. (Ramarajan, page 13, lines 11-29: generating a report, which includes the best option).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include determining a best action from the preliminary list; and sending a communication from the device to the health device directing performance of the best action, as taught by Ramarajan, because Ramarajan deals with determining optimal treatments, and Ramarajan teaches that comparing potential treatments to determine a best treatment improves patient outcomes. (Ramarajan, page 13, lines 11-29).

Regarding claim 145, the combination discloses each of the limitations of claim 141 as discussed above, and further discloses: 
wherein the code generates a preliminary list of actions based on the values and the historical information, (Ghodrati, 0081: a list of actions, such as 1) regular use of the health monitor, 2) regular blood pressure measurements, 3) healthy lifestyle regarding sleep duration and activity, 4) medication adherence, 5) adherence with their AHA recommended heart-healthy diet, and 6) reducing smoking, caffeine and alcohol consumption) 
 that it is old and well known in the art of healthcare to include determines at least one best action from the preliminary list, and (Ramarajan, page 13, lines 11-29: comparing potential treatments to determine a best treatment option) sends a communication from the device to the health device directing performance of the best action. (Ramarajan, page 13, lines 11-29: generating a report, which includes the best option).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include determining a best action from the preliminary list; and sending a communication from the device to the health device directing performance of the best action, as taught by Ramarajan, because Ramarajan deals with determining optimal treatments, and Ramarajan teaches that comparing potential treatments to determine a best treatment improves patient outcomes. (Ramarajan, page 13, lines 11-29).

Regarding claim 150, the combination discloses each of the limitations of claim 146 as discussed above, and further discloses: 
executable code that generates a preliminary list of actions based on the values and the historical information; (Ghodrati, 0081: a list of actions, such as 1) regular use of the health monitor, 2) regular blood pressure measurements, 3) healthy lifestyle regarding sleep duration and activity, 4) medication adherence, 5) adherence with their AHA recommended heart-healthy diet, and 6) reducing smoking, caffeine and alcohol consumption)
Ramarajan teaches that it is old and well known in the art of healthcare to include executable code that determines a best action from the preliminary list; and (Ramarajan, page 13, lines 11-29: comparing potential treatments to determine a best treatment option)
executable code that sends a communication from the device to the health device directing performance of the best action. (Ramarajan, page 13, lines 11-29: generating a report, which includes the best option)


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SHYAM M GOSWAMI
Examiner
Art Unit 3686

                                                                                                                                                                                     


/Victoria P Augustine/            Supervisory Patent Examiner, Art Unit 3686